                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 1 of 31



                    1   FOLGER LEVIN LLP
                        Jiyun Cameron Lee (CSB No. 161667, jlee@folgerlevin.com)
                    2   Marie Jonas (CSB No. 278952, mjonas@folgerlevin.com)
                        Sherri M. Hansen (CSB No. 302903, shansen@folgerlevin.com)
                    3   199 Fremont Street, 20th Floor
                        San Francisco, CA 94105
                    4   Telephone: 415.625.1050
                        Facsimile: 415.625.1091
                    5
                        Attorneys for Defendant LYFT, INC.
                    6

                    7

                    8                                    UNITED STATES DISTRICT COURT
                    9                              NORTHERN DISTRICT OF CALIFORNIA
                 10

                 11     INDEPENDENT LIVING RESOURCE                      Case No. 3:19-cv-01438-WHA
                        CENTER SAN FRANCISCO, a California
                 12     non-profit corporation, JUDITH SMITH,            NOTICE OF MOTION AND MOTION
                        an individual, JULIE FULLER, an                  FOR SUMMARY JUDGMENT BY
                 13     individual, SASCHA BITTNER, an                   DEFENDANT LYFT, INC.;
                        individual, TARA AYRES, an individual,           MEMORANDUM OF POINTS AND
                 14     and COMMUNITY RESOURCES FOR                      AUTHORITIES IN SUPPORT THEREOF
                        INDEPENDENT LIVING, a California
                 15     non-profit corporation,                          Date:      October 8, 2020
                                                                         Time:      8:00 a.m.
                 16                        Plaintiffs,                   Courtroom: 12 – 19th Floor

                 17            v.

                 18     LYFT, Inc., a Delaware corporation,

                 19                        Defendant.

                 20

                 21

                 22                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                 23

                 24

                 25

                 26

                 27

                 28
F OLGER L EVIN   LLP                                                                 DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                                                      FOR SUMMARY JUDGMENT
                                                                                                     CASE NO. 3:19-CV-01438-WHA
                          Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 2 of 31



                    1                                                  TABLE OF CONTENTS
                    2                                                                                                                                  Page
                    3   I.     INTRODUCTION .............................................................................................................. 1
                        II.    STATEMENT OF FACTS ................................................................................................. 3
                    4
                               A.   Lyft’s Ridesharing Platform.................................................................................... 3
                    5          B.   Wheelchair Accessible Vehicles ............................................................................. 5
                    6               1.      No Evidence Of WAV Supply .................................................................... 5
                                    2.      No Evidence Of WAV Demand.................................................................. 6
                    7
                                    3.      No Evidence Of Density Of WAV Demand And Supply To Sustain
                    8                       Lyft’s Ridesharing Platform........................................................................ 7
                               C.   In Response To Local Regulation, Lyft Offers “Access Mode” In Nine
                    9               Cities By Artificially Creating A Supply Of WAVs On Its Platform At
                                    Significant Cost ....................................................................................................... 8
                 10
                                    1.      “Partner” Model .......................................................................................... 8
                 11                 2.      “Rental” Model ........................................................................................... 9
                 12                 3.      “Organic Driver” Model ............................................................................. 9
                               D.   In Response To SB 1376, Lyft Launched The SF WAV Pilot ............................. 10
                 13
                        III.   ARGUMENT .................................................................................................................... 11
                 14            A.   The Court Should Grant Lyft’s Motion For Summary Judgment Because
                                    Plaintiffs Cannot Establish A Prima Facie Case Of Discrimination Under
                 15                 The ADA ............................................................................................................... 11
                 16                 1.      In Enacting The ADA, Congress Explicitly Exempted Private
                                            Entities Who Provide Demand Responsive Transportation Services
                 17                         From Having To Acquire, Lease, Or Retrofit WAVs ............................... 12
                                    2.      Plaintiffs’ Discrimination Claim Fails Because They Cannot
                 18                         Identify A Discriminatory Policy, Practice, Or Procedure Which, If
                                            Modified, Would Result In WAV Service On Lyft’s Platform ................ 13
                 19
                                    3.      Each Purported “Modification” Proposed By Plaintiffs Fails................... 15
                 20                         a.       Plaintiffs’ First Purported Modification – That Lyft Adopt
                                                     Incentives And Advertisements To Replicate Its
                 21                                  Ridesharing Platform – Fails Because There Is No Evidence
                                                     Of What Those Incentives And Advertisements Could Be
                 22                                  Or That They Would Be Effective ................................................ 16
                 23                         b.       Plaintiffs’ Second Purported Modification – That Lyft
                                                     Engage Expensive Third-Party Partners – Fails Because
                 24                                  Contracting For WAV Supply Is Not A Reasonable
                                                     Modification To A Policy, Practice, Or Procedure ....................... 17
                 25                         c.       Plaintiffs’ Third Purported Modification – That Lyft
                                                     Develop A Complex Rental Program To Arrange For A
                 26                                  Supply Of WAVs – Also Fails Based On Its Enormous Cost
                                                     And The Lack Of Any Evidence It Will Work ............................. 20
                 27
                               B.   To Provide WAV Service, Lyft Must Fundamentally Alter Its Business ............. 22
                 28
F OLGER L EVIN   LLP                                                                                    DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                                        -i-                              FOR SUMMARY JUDGMENT
                                                                                                                        CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 3 of 31



                    1                                                TABLE OF CONTENTS
                                                                         (continued)
                    2                                                                                                                                Page
                    3         C.  Plaintiffs’ Inability To Identify A Reasonable Modification To A Policy,
                                  Practice, Or Procedure Also Dooms Their Ability To Establish Standing ........... 23
                    4             1.      Because Plaintiffs Cannot Identify Any Specific Policy Or Practice
                                          That Is Discriminatory, Plaintiffs Have Not Shown Any Injury
                    5                     Traceable to Lyft’s Conduct...................................................................... 23
                    6             2.      Plaintiffs’ “Do Whatever It Takes” Approach Lays Bare The Flaw
                                          That No Injunction Is Available, Demonstrating That The Alleged
                    7                     Harm Is Not Redressable Under The ADA............................................... 24
                        IV.   CONCLUSION ................................................................................................................. 25
                    8

                    9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
F OLGER L EVIN   LLP                                                                                   DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                                      -ii-                              FOR SUMMARY JUDGMENT
                                                                                                                       CASE NO. 3:19-CV-01438-WHA
                          Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 4 of 31



                    1                                                  TABLE OF AUTHORITIES
                    2                                                                                                                                Page(s)
                    3   Cases
                        A.L. v. Walt Disney Parks & Resorts US, Inc.
                    4           No. 6:14-cv-1544-Orl-22GJK, 2020 U.S. Dist. LEXIS 109205
                                (M.D. Fla. June 22, 2020) ...................................................................................... 18, 19, 23
                    5
                        Arizona ex rel. Goddard v. Harkins Amusement Enterprises, Inc.
                    6           603 F.3d 666 (9th Cir. 2010).............................................................................................. 18
                        Ass’n for Disabled Ams., Inc. v. Concorde Gaming Corp.
                    7           158 F. Supp. 2d 1353 (S.D. Fla. 2001) .............................................................................. 23
                    8   Baughman v. Walt Disney World Co.
                                685 F.3d 1131 (9th Cir. 2012)...................................................................................... 19, 21
                    9   Castelan v. Universal Studios Inc.
                                No. CV 12-05481 BRO (AGRx), 2014 U.S. Dist. LEXIS 9092
                 10             (C.D. Cal. Jan. 10, 2014).................................................................................................... 18
                 11     Chapman v. Pier 1 Imps. (U.S)
                                631 F. 3d 939 (9th Cir. 2011)............................................................................................. 24
                 12     Crowder v. Kitagawa
                                81 F.3d 1480 (9th Cir. 1996)........................................................................................ 16, 17
                 13
                        Dalberg v. Avis Rent a Car Sys., Inc.
                 14             92 F. Supp. 2d 1091 (D. Colo. 2000) ................................................................................. 17
                        Fortyune v. Am. Multi-Cinema, Inc.
                 15             364 F.3d 1075 (9th Cir. 2004).............................................................. 12, 14, 15, 19, 21, 22
                 16     Fortyune v. Am. Multi-Cinema, Inc.
                                No. CV 01-05551 NM (JWJx), 2002 U.S. Dist. LEXIS 27960
                 17             (C.D. Cal. Oct. 21, 2002) ................................................................................................... 25
                        Friends of the Earth, Inc. v. Laidlaw Environmental Services, Inc.
                 18             528 U.S. 167 (2000) ........................................................................................................... 23
                 19     Galvan v. Walt Disney Parks and Resorts
                                425 F.Supp.3d 1234 (C.D. Cal. Nov. 27, 2019)................................................................. 23
                 20     Galvez v. Auto. Club of S. Cal.
                                No. SA CV 16-0887-DOC (KESx), 2017 U.S. Dist. LEXIS 214650
                 21             (C.D. Cal. May 5, 2017)................................................................................... 15, 17, 19, 21
                 22     Granny Goose Foods, Inc. v. Bhd. Of Teamsters
                                415 U.S. 423 (1974) ........................................................................................................... 24
                 23     Ind. Coal. For Pub. Educ.-Monroe Cty. v. McCormick
                                338 F. Supp. 3d 926 (S.D. Ind. 2018) ................................................................................ 24
                 24
                        Lentini v. Cal. Ctr. for the Arts
                 25             370 F.3d 837 (9th Cir. 2004)........................................................................................ 19, 21
                        Lewis v. Casey
                 26             518 U.S. 343 (1996) ........................................................................................................... 23
                 27     Lujan v. Defs. of Wildlife
                                504 U.S. 555 (1992) ........................................................................................................... 23
                 28
F OLGER L EVIN   LLP                                                                                       DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                                          -iii-                             FOR SUMMARY JUDGMENT
                                                                                                                           CASE NO. 3:19-CV-01438-WHA
                          Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 5 of 31



                    1                                                    TABLE OF AUTHORITIES
                                                                               (continued)
                    2                                                                                                                                     Page(s)
                    3   Mark v. Valley Ins. Co.
                                275 F. Supp. 2d 1307 (D. Or. 2003) .................................................................................. 18
                    4   Moore v. City of Berkeley
                                No. 14-cv-00669-CRB, 2018 U.S. Dist. LEXIS 48611
                    5           (N.D. Cal. Mar. 23, 2018) ............................................................................................ 16, 17
                    6   Musick v. Burke
                                913 F.2d 1390 (9th Cir. 1990)............................................................................................ 22
                    7   Namisnak v. Uber Techs.
                                No. 17-CV-060124-RS, 2018 U.S. Dist. LEXIS 221054
                    8           (N.D. Cal. Oct. 3, 2018) ..................................................................................................... 12
                    9   Nat’l Labor Relations Bd. v. A-Plus Roofing, Inc.
                                39 F.3d 1410 (9th Cir. 1994).............................................................................................. 18
                 10     Noel v. New York City Taxi and Limousine Comm’n
                                687 F.3d 63 (2d Cir. 2012) ................................................................................................. 13
                 11
                        O’Byrne v. Reed
                 12             No. CV 09-08406 DMG (DTBx), 2010 U.S. Dist. LEXIS 153617
                                (C.D. Cal. Feb. 5, 2010) ..................................................................................................... 20
                 13     PGA Tour, Inc. v. Martin
                                532 U.S. 661 (2001) ............................................................................................... 12, 15, 22
                 14
                        Schmidt v. Lessard
                 15             414 U.S. 473 (1974) ........................................................................................................... 24
                        Schulz v. Bay Area Motivate, LLC
                 16             No. 19-cv-02134-MMC, 2019 U.S. Dist. LEXIS 209256
                                (N.D. Cal. Dec. 3, 2019) .................................................................................................... 18
                 17
                        Simon v. E. Ky. Welfare Rights Org.
                 18             426 U.S. 26 (1976) ............................................................................................................. 24
                        Toomer v. City Cab
                 19             443 F.3d 1191 (10th Cir. 2006).......................................................................................... 13
                 20     Union Pac. R.R. v. Mower
                                219 F.3d 1069 (9th Cir. 2000)............................................................................................ 24
                 21     Weyer v. Twentieth Century Fox Film Corp.
                                198 F.3d 1104 (9th Cir. 2000)...................................................................................... 12, 18
                 22
                        Wong v. Regents of the Univ. Of Cal.
                 23             192 F.3d 807 (9th Cir. 1999).............................................................................................. 15
                        Statutes
                 24
                        42 U.S.C. § 12181 .......................................................................................................................... 12
                 25     42 U.S.C. § 12182 ........................................................................................................ 12, 13, 18, 20
                 26     42 U.S.C. § 12184 .......................................................................................................................... 12
                        42 U.S.C. § 12186 .......................................................................................................................... 13
                 27
                        Cal. Pub. Util. C. § 5440 ...................................................................................................... 5, 10, 20
                 28
F OLGER L EVIN   LLP                                                                                          DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                                            -iv-                               FOR SUMMARY JUDGMENT
                                                                                                                              CASE NO. 3:19-CV-01438-WHA
                          Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 6 of 31



                    1                                                    TABLE OF AUTHORITIES
                                                                               (continued)
                    2                                                                                                                                      Page(s)
                    3   Other Authorities
                        49 C.F.R. § 37.5 ............................................................................................................................. 19
                    4
                        49 C.F.R. Pt. 37 ........................................................................................................................ 13, 20
                    5   Final Rule, Transportation for Individuals with Disabilities;
                               Reasonable Modification of Policies and Practices,
                    6          80 Fed. Reg. 13253, 13262 (March 13, 2015) ................................................................... 19
                    7   Rules
                        Fed. R. Civ. P. 65 ........................................................................................................................... 24
                    8

                    9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
F OLGER L EVIN   LLP                                                                                           DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                                              -v-                               FOR SUMMARY JUDGMENT
                                                                                                                               CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 7 of 31



                    1                               NOTICE OF MOTION AND MOTION

                    2          TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:

                    3          PLEASE TAKE NOTICE THAT on October 8, 2020 at 8:00 a.m., or as soon thereafter as

                    4   the matter may be heard in Courtroom 12 – 19th Floor at 450 Golden Gate Avenue, San

                    5   Francisco, California, Defendant Lyft, Inc. (“Lyft”) will move this Court for an order granting

                    6   Summary Judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure.

                    7          Lyft moves on the grounds that there is no genuine issue as to any material fact, and it is

                    8   entitled to judgment as a matter of law. The motion is based on this Notice of Motion and

                    9   Memorandum of Points & Authorities, the Joint Stipulation Regarding Facts and Authenticity of

                 10     Documents, the Declaration of Jiyun Cameron Lee and accompanying exhibits, the Declaration of

                 11     Edward Niedermeyer, the Declaration of Isabella Gerundio, and such further evidence and

                 12     argument as may be presented at or before the hearing on this matter.

                 13                             MEMORANDUM OF POINTS AND AUTHORITIES

                 14                                         I.      INTRODUCTION

                 15            The cost of providing on-demand wheelchair accessible vehicle (“WAV”) service on

                 16     Lyft’s ridesharing platform is staggering. In February 2020 alone, Lyft paid              to a third-

                 17     party contractor, First Transit, Inc., to provide five fully-dedicated WAV vehicles, available 17

                 18     hours per day, 7 days a week, in San Francisco. See Joint Stipulation Re Facts and Authenticity of

                 19     Documents (“Stip.”) ¶¶ 23-26. At that cost, these dedicated vehicles completed just         WAV

                 20     rides that month – which Lyft subsidized at the rate of       per ride. Id. ¶ 26.

                 21            WAV service is expensive because WAVs are expensive and rare. WAVs are specially-

                 22     modified vehicles with equipment not found in mass-produced cars sold at dealerships. People do

                 23     not purchase a WAV unless they or their family members need it. Because there is not a ready-

                 24     supply of WAVs available, the only way Lyft can provide WAV service is by artificially creating

                 25     a supply of these vehicles, often through costly third-party contracts.

                 26            Nowhere else does Lyft create a steady supply of vehicles for its platform in this fashion.

                 27     Instead, the typical supply on Lyft’s ridesharing platform consists of drivers who bring their own

                 28     vehicles – all of which are mass-produced and sold in dealerships – onto the platform. The
F OLGER L EVIN   LLP                                                                 DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                         -1-                          FOR SUMMARY JUDGMENT
                                                                                                     CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 8 of 31



                    1   platform is based on fundamental supply and demand economics: the greater the demand for

                    2   rides, the higher the supply of drivers motivated by the potential for more earnings. The

                    3   marketplace functions optimally in areas of high population density, such as San Francisco, where

                    4   riders can expect to get a ride nearly any time, day or night. But for WAVs, there is no evidence

                    5   of enough supply or demand to sustain a ridesharing platform.

                    6          Ignoring the enormous cost and challenge of creating an artificial WAV supply where a

                    7   natural one does not exist, Plaintiffs insist that Lyft’s failure to offer on-demand WAV service

                    8   throughout Alameda, Contra Costa, and San Francisco counties (“Bay Area Counties”), with the

                    9   same wait times and reliability as non-WAV service, constitutes discrimination under the

                 10     Americans with Disabilities Act (“ADA”). However, not offering WAV service is not

                 11     discrimination. In fact, Congress specifically wrote in the ADA that private companies who are

                 12     subject to the ADA need not buy WAVs, lease WAVs, or retrofit vehicles to create WAVs. Thus,

                 13     even if Lyft were deemed subject to the ADA, Lyft is not in violation of the ADA.

                 14            Plaintiffs know that the plain language of the ADA undercuts their claim. See Compl.

                 15     [Dkt. 1] ¶ 6 (admitting that they do not seek an order requiring Lyft to purchase vehicles).

                 16     Plaintiffs have therefore alleged that Lyft failed to make “reasonable modifications” to its

                 17     policies, practices, or procedures, and that such “reasonable modifications,” if made, would result

                 18     in WAVs on Lyft’s ridesharing platform. The problem is that Plaintiffs lack the basic evidence

                 19     needed for their claim - such as evidence that an organic supply of WAV exists out on the roads.

                 20     Plaintiffs cannot even say how many WAVs would be needed (or at what cost) to provide them

                 21     with the service they want throughout the 1,500 square mile area that comprises the Bay Area

                 22     Counties. Plaintiffs’ claim fails for three separate and independent reasons:

                 23            First, Plaintiffs cannot establish the basic elements of their discrimination claim. Plaintiffs

                 24     have failed to identify any specific policy, practice, or procedure that is alleged to be

                 25     discriminatory, and all but admit that they do not know how one could be reasonably modified to

                 26     create WAV service on Lyft’s ridesharing platform. Instead, Plaintiffs take the position that Lyft

                 27     must do whatever it takes, such as entering into expensive third-party contracts, to guarantee

                 28     WAV service. In short, Plaintiffs want Lyft to expand the types of services it provides on its
F OLGER L EVIN   LLP                                                                  DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                          -2-                          FOR SUMMARY JUDGMENT
                                                                                                      CASE NO. 3:19-CV-01438-WHA
                          Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 9 of 31



                    1   platform, not modify its current “policies, practices, or procedures.” Just as the ADA does not

                    2   require book sellers to sell Braille books, the ADA does not require Lyft to create a new type of

                    3   service for Plaintiffs.

                    4           Second, even if entering into expensive third-party contracts could be deemed a

                    5   “reasonable modification” of a policy, practice, or procedure, requiring Lyft to artificially create a

                    6   supply of WAVs fundamentally alters Lyft’s ridesharing platform. Lyft’s platform facilitates a

                    7   two-sided, ridesharing marketplace where drivers and riders choose to participate at the time and

                    8   place they want, and drivers drive their own vehicles. The only way to provide reliable WAV

                    9   service, however, is by artificially creating a supply of WAVs driven by employees of third-party

                 10     transportation companies. Such a fundamental alteration is not required under the ADA.

                 11             Third, Plaintiffs lack standing. Not only have Plaintiffs failed to establish a causal

                 12     connection between Lyft’s allegedly discriminatory policy or practice and their injury, they have

                 13     failed to offer even the barest contours of what an injunction to create WAV service throughout

                 14     the Bay Area Counties might look like. In essence, Plaintiffs ask the Court to order Lyft to issue a

                 15     blank check without establishing that the money spent will achieve any of the benefits they seek.

                 16     Plaintiffs cannot establish the basic elements of standing to proceed with this action.

                 17             There is no genuine issue of material fact. The ADA does not require Lyft to provide

                 18     WAV service, and Plaintiffs have identified no reasonable modification to a policy, practice, or

                 19     procedure that would unlock a supply of WAVs on Lyft’s platform. Therefore, the Court should

                 20     grant this Motion for Summary Judgment.

                 21                                     II.     STATEMENT OF FACTS
                 22             A.      Lyft’s Ridesharing Platform.
                 23             Lyft is a San Francisco-based technology company that has built a multi-sided platform

                 24     that, among other things, connects people looking for a driver with people who are willing to

                 25     drive them. Stip. ¶ 2; Declaration of Edward Niedermeyer (“Niedermeyer Decl.”) ¶ 4. Lyft uses

                 26     computer algorithms to match independent drivers and riders in the same area efficiently, like

                 27     “brokers” do in many industries. Niedermeyer Decl. ¶ 5. Lyft’s platform is a digital marketplace;

                 28     drivers and riders are free to participate at times and places of their choosing. Id. Lyft treats both
F OLGER L EVIN   LLP                                                                  DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                          -3-                          FOR SUMMARY JUDGMENT
                                                                                                      CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 10 of 31



                    1   drivers and riders as users, providing a number of services to both. Id. ¶ 4. Lyft does not own or

                    2   lease any vehicles used for ridesharing on the Lyft platform, nor does it set any schedules or

                    3   establish any routes for the drivers. Stip. ¶ 4; Niedermeyer Decl. ¶ 4.

                    4           Each ride request on the Lyft platform is handled through the Lyft App, which drivers and

                    5   riders download onto their mobile phones. Niedermeyer Decl. ¶ 5. Riders and drivers select from

                    6   a variety of “modes,” such as Standard (a basic sedan vehicle) or XL (a larger vehicle that can

                    7   seat up to 6 passengers), that correlate with the driver’s vehicle type. Stip. ¶ 6; Niedermeyer

                    8   Decl. ¶¶ 18-19. Lyft does not impose any restrictions on the time of day that riders can request a

                    9   ride on the Lyft platform, nor does it dictate when or where a driver may drive. Stip. ¶¶ 4-5.

                 10     Whether a ride will be available and the wait time for the ride depend on driver availability at the

                 11     time and location of the ride request. Stip. ¶ 5; Niedermeyer Decl. ¶ 6.

                 12             Lyft’s platform depends on fundamental supply and demand economics. Niedermeyer

                 13     Decl. ¶ 6. When there is a high density of demand, the platform becomes more attractive to

                 14     drivers, who can expect to be more highly “utilized,” that is, spend more time actively giving

                 15     rides. Id. ¶ 7; Expert Report of Marc Rysman, Ph.D. (“Rysman Report”) [Ex. 22 to Declaration of

                 16     Jiyun Cameron Lee 1] at 13-14 and Figure 3. More available drivers means a higher likelihood that

                 17     a ride will be matched and the rider wait time will be reduced. Niedermeyer Decl. ¶ 8. In contrast,

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25
                         Number of requested rides (left) and population density (right) in the Bay Area Counties by zip code.
                 26      Rysman Report at 14, Figure 3.
                 27
                                All references to “[Ex. #]” refer to exhibits to the Declaration of Jiyun Cameron Lee in
                                1

                 28     Support of Lyft’s Motion for Summary Judgment.
F OLGER L EVIN   LLP                                                                    DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                           -4-                           FOR SUMMARY JUDGMENT
                                                                                                        CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 11 of 31



                    1   where there is low demand, a driver will sit idly on the platform. Id. ¶ 7. When drivers are

                    2   underutilized, they are less likely to want to drive on the platform. Id. The platform performs best

                    3   in areas with high population density, with high supply and demand, as demonstrated by lower

                    4   wait times for riders. See id. ¶ 8.

                    5           B.      Wheelchair Accessible Vehicles.
                    6           Individuals who use fixed-frame wheelchairs cannot take rides in Lyft’s typical “modes”

                    7   because of the need for specialized equipment installed in WAVs. See, e.g., Compl. [Dkt. 1] ¶ 3.

                    8   WAVs are vans or minivans that have been modified with a wheelchair ramp or lift that can be

                    9   folded inside the vehicle or removed when not in use, a lowered floor to accommodate the

                 10     equipment, and a securement device to keep the wheelchair in place when the vehicle is in

                 11     motion. Stip. ¶ 8; Ayres Depo. [Ex. 1] at 34:15-35:10; Finn Depo. [Ex. 7] at 30:4-6; Giacopini

                 12     Depo. [Ex. 2] at 25:10-21; Hinze Depo. [Ex. 8] at 19:13-19. New WAVs can cost over $50,000

                 13     per vehicle, much more than comparable non-WAVs. Ayres Depo. [Ex. 1] at 40:14-18; Finn

                 14     Depo. [Ex. 7] at 28:1-4, 29:23-30:2. Because they are larger and heavier, WAVs cost more to

                 15     operate, with higher insurance and fuel costs. Stip. ¶ 8; Cal. Pub. Util. C. § 5440(f) (describing

                 16     the high costs of operation and maintenance of WAVs). These specialized vehicles are not mass-

                 17     produced for sale at a typical car dealership, but specially modified to meet the needs or

                 18     preferences of a particular user. Ayres Depo. [Ex. 1] at 35:24-36:14, 40:21-41:3, 42:4-15.

                 19                     1.      No Evidence Of WAV Supply.
                 20             Not all “modes” of service – such as “XL” or “Lux” – are available on the Lyft platform

                 21     in every market. Stip. ¶ 7. Lyft makes the decision to open up a “mode” in a market when it

                 22     appears there already exists a sufficient supply of vehicles meeting the features of that mode (e.g.,

                 23     vehicles large enough to seat up to 6 passengers) on the platform. Id. ¶ 7; Niedermeyer Decl. ¶ 22.

                 24             There is no evidence suggesting that there exists a sufficient number of drivers with

                 25     personally-owned WAVs in the Bay Area Counties who want to and would drive on the Lyft

                 26     platform if Lyft made modifications to its policies or practices. Declaration of Isabella Gerundio

                 27     (“Gerundio Decl.”) ¶ 21. Indeed, Lyft is not aware of any evidence, in the factual record or

                 28     otherwise, of how many of these specially modified vehicles even exist in the Bay Area Counties
F OLGER L EVIN   LLP                                                                 DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                         -5-                          FOR SUMMARY JUDGMENT
                                                                                                     CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 12 of 31



                    1   or surrounding areas. Id.

                    2          Plaintiffs admit they have no such evidence. In response to Lyft’s Interrogatory asking

                    3   whether it was Plaintiffs’ contention that Lyft would be able to recruit drivers with personally-

                    4   owned WAVs in sufficient numbers by reasonably modifying its policies, practices, or

                    5   procedures, Plaintiffs conceded that they “cannot reasonably predict the number of drivers with

                    6   personally-owned WAVs who, given unspecified conditions, might be willing to provide WAV

                    7   service for Lyft.” Pls. Resp. Rog. [Exs. 15-20] No. 9. In depositions, Plaintiffs could identify just

                    8   three people who ever expressed an interest in driving a WAV on a ridesharing platform such as

                    9   Lyft or Uber, and just one with any concrete intention (a person who already drives on the Uber

                 10     platform). Ayres Depo. [Ex. 1] at 47:15-48:8; Bittner Depo. [Ex. 3] at 41:3-42:6; Finn Depo.

                 11     [Ex. 7] at 37:25-38:2; Fuller Depo. [Ex. 6] at 30:19-21; Giacopini Depo. [Ex. 2] at 40:21-41:25;

                 12     Hinze Depo. [Ex. 8] at 27:17-19; Nieves Depo. [Ex. 4] at 23:11-24:6; Smith Depo. [Ex. 5] at

                 13     23:14-17.

                 14                    2.      No Evidence Of WAV Demand.
                 15            Discovery also revealed no evidence of a demand for WAVs at numbers sufficient to

                 16     create a sustainable market for WAVs on Lyft’s platform. The San Francisco Municipal

                 17     Transportation Agency (“SFMTA”) estimates that approximately 5,000 individuals in San

                 18     Francisco (less than one percent of the population) use a wheelchair for mobility. Seaborn Decl.

                 19     In Support of Class Certification [Dkt. 45-1] Ex. K (“TNCs and Disabled Access”) at 22. There is

                 20     no evidence that a higher density population of wheelchair users exists in Alameda or Contra

                 21     Costa counties. Because many individuals who use wheelchairs use foldable wheelchairs, which

                 22     can be stored in the trunk of most standard vehicles, the population of people who rely on WAVs

                 23     (i.e., those who use fixed-frame wheelchairs) and would like to use Lyft’s WAV service is likely

                 24     much lower than one percent of the overall population.

                 25            Indeed, Lyft data confirms that demand for its WAV service, where offered, is far less

                 26     than one percent of the total demand it sees on its ridesharing platform. As described in detail

                 27     below, Lyft offers WAV service (called “Access” mode) in certain markets in response to local

                 28     regulation. In Portland, Lyft’s oldest WAV market where it has offered Access mode for 5 years,
F OLGER L EVIN   LLP                                                                 DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                         -6-                          FOR SUMMARY JUDGMENT
                                                                                                     CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 13 of 31



                    1   less than      of all rides requested in February 2020 were Access rides (        requests for WAVs

                    2   vs. over            for Standard rides). In San Francisco, where the program has had over

                    3   unique users since its launch in July 2019, a total of only     Access rides were completed in

                    4   February 2020 – fewer than one ride per user per month. Stip. ¶¶ 26, 37.

                    5                  3.        No Evidence Of Density Of WAV Demand And Supply To Sustain
                                                 Lyft’s Ridesharing Platform.
                    6

                    7          Based on the lack of evidence showing widespread supply or demand for WAVs, Lyft

                    8   retained Dr. Marc Rysman 2 to study the viability of an Access mode on the Lyft platform. See

                    9   Rysman Report [Ex. 22].

                 10            Extrapolating from the SFMTA study cited above, Dr. Rysman conservatively estimated

                 11     the total population of WAV users across the 1,500 square miles of the Bay Area Counties to be

                 12     approximately 22,000 – or about 15 people per square mile. Id. at 22. According to Dr. Rysman’s

                 13     analysis, this level of population density is far too low to sustain a platform like Lyft’s Standard

                 14     mode, which, in February 2020, averaged a wait time of          minutes in the Bay Area Counties.

                 15     Dr. Rysman opined that even delivering a wait time of five minutes across the three-county area

                 16     would require a population density of approximately 10,000 people per square mile. Id. at 18.

                 17            But there are just 22,000 potential WAV users who are assumed to reside in all three Bay

                 18     Area Counties combined. In order for these individuals to generate a level of demand needed to

                 19     sustain a ridesharing platform, every single one of them would need to take 2.5 Lyft WAV rides

                 20     each day. Id. at 23. This is not realistic. To put this number in perspective, when measured

                 21     against the general population, the Lyft platform generates        Standard mode rides per person

                 22     per day. Id.

                 23            Similarly, Dr. Rysman concluded that there is not sufficient supply to sustain a ridesharing

                 24     platform. Specifically, he determined that there would have to be approximately 1,300 drivers

                 25     driving WAVs on the platform every hour of every day to deliver average wait times comparable

                 26

                 27
                               2
                                 Dr. Rysman is a Professor of Economics at Boston University who specializes in the
                        study of two-sided platforms. Plaintiffs did not designate an expert, either in support of their case-
                 28     in-chief or in opposition to Lyft’s designation of Dr. Rysman.
F OLGER L EVIN   LLP                                                                  DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                         -7-                           FOR SUMMARY JUDGMENT
                                                                                                      CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 14 of 31



                    1   to Standard mode throughout the Bay Area Counties. Id. at 29.

                    2          C.      In Response To Local Regulation, Lyft Offers “Access Mode” In Nine Cities
                                       By Artificially Creating A Supply Of WAVs On Its Platform At Significant
                    3                  Cost.
                    4          Lyft offers WAVs only in markets with regulatory requirements, or where it has a

                    5   partnership with a transit agency. Stip. ¶ 10. Currently, Lyft offers Access mode in nine cities in

                    6   the United States: Boston, Massachusetts; Chicago, Illinois; Dallas, Texas; Los Angeles,

                    7   California; New York, New York; Philadelphia, Pennsylvania; Portland, Oregon; Phoenix,

                    8   Arizona; and San Francisco, California. Stip. ¶ 11.

                    9          Because there is no organic supply of WAVs on its platform, Lyft creates a supply of

                 10     WAVs in three ways: by contracting with third party “partners,” by creating opportunities for

                 11     drivers to rent WAVs, and by on-boarding drivers with access to WAVs. Stip. ¶ 12; Gerundio

                 12     Decl. ¶ 4. Lyft uses the three models independently or in combination, depending on market

                 13     needs and regulations. Stip. ¶ 15. None of them works like Standard mode on the Lyft platform,

                 14     and each method imposes significant costs and unique challenges on Lyft as discussed below.

                 15                    1.      “Partner” Model.
                 16            Lyft relies on the “Partner” model, the most expensive of the three, in a majority of the

                 17     markets where it provides Access mode. Gerundio Decl. ¶¶ 9-10. It must use it in markets such as

                 18     New York and Portland, where local authorities have set specific wait time (“ETA”) requirements

                 19     by regulation. Id.; Stip. ¶ 17. Under the “Partner” model, Lyft contracts with a third-party

                 20     company to provide WAVs, paying the company an hourly rate (generally, between                    per

                 21     hour per vehicle) to meet given service levels, such as maximum wait times. Stip. ¶ 12(a);

                 22     Gerundio Decl. ¶¶ 9-10. The “Partner” company employs the WAV drivers and trains them to

                 23     properly use the equipment and assist riders. Id. ¶¶ 4(a), 9-10.

                 24            The reason Lyft relies on the Partner model most often is because it offers the only means

                 25     by which Lyft can ensure that WAVs are on the platform during all required times. Gerundio

                 26     Decl. ¶ 9. In addition, Lyft can direct its partners where to place the WAVs in an effort to

                 27     minimize wait times. Id.

                 28            Such control over the Partner drivers comes at a significant cost to Lyft: Lyft pays its
F OLGER L EVIN   LLP                                                                 DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                         -8-                          FOR SUMMARY JUDGMENT
                                                                                                     CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 15 of 31



                    1   partners a fixed hourly rate per vehicle, regardless of the number of rides. Gerundio Decl. ¶ 10.

                    2   This results in a significant subsidy of Access mode by Lyft. In February 2020, of the seven

                    3   WAV markets where Lyft offered Access mode at least in part using the partner model, five

                    4   markets (New York, Boston, Dallas, Los Angeles, and San Francisco) had a per-ride cost in

                    5   excess of      . San Francisco and Los Angeles had a per-ride cost in excess of         and        ,

                    6   respectively. Id. ¶ 10. In New York City, where Lyft provides WAV service by combining the

                    7   “Partner” model, “Rental” model, and “Organic Driver” model, for the six-month period from

                    8   October 2019 to March 2020, the total amount spent by Lyft was                 . Stip. ¶ 20. The

                    9   total number of WAV rides on the platform in New York during the same six-month period was

                 10            , 3 equaling more than a     per-ride subsidy. Stip. ¶ 20; Gerundio Decl. ¶ 12. Except

                 11     where local governmental entities provide a subsidy for WAV, Lyft does not recoup any of the

                 12     excess costs for WAV from anyone, including riders, because Lyft does not charge riders who use

                 13     Access mode any more than it charges those who use Standard mode. Gerundio Decl. ¶ 5; Pls.

                 14     Resp. to RFAs [Ex. 21] No. 3.

                 15                    2.      “Rental” Model.
                 16            The “Rental” model refers to an arrangement by which Lyft contracts with a rental car

                 17     provider to have that company acquire WAVs and offer them for rent to independent drivers. Stip

                 18     ¶ 12(b); Gerundio Decl. ¶ 4(b). Lyft helps finance the high cost of WAVs used in the “Rental”

                 19     model by heavily subsidizing the rental cost, at several hundred dollars per vehicle per month, so

                 20     that drivers who rent WAVs generally pay no more than they would to rent a standard sedan. Id.

                 21     Lyft also pays incentives designed to encourage these drivers to accept WAV rides. Id. The only

                 22     city in which Lyft uses the Rental model is New York City. Id.

                 23                    3.      “Organic Driver” Model.
                 24            The “Organic Driver” model refers to a model in which drivers who own or have access to

                 25

                 26
                               3
                                  Access mode comprises a miniscule percentage of all rides on the platform. In
                        comparison to          Access mode rides in New York City from October 2019 to March 2020,
                 27     the total number of all rides given by New York City drivers on the Lyft platform exceeded
                                 in the same period. Gerundio Decl. ¶ 12. Thus, Access rides composed just      of all
                 28     rides.
F OLGER L EVIN   LLP                                                                DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                        -9-                          FOR SUMMARY JUDGMENT
                                                                                                    CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 16 of 31



                    1   WAVs independent of any rental arrangement facilitated by Lyft drive on the Lyft platform. Stip

                    2   ¶ 12(c); Gerundio Decl. ¶ 4(c).These drivers are incentivized to accept WAV rides on the Lyft

                    3   platform through bonuses paid out on a per-ride or hourly basis. Id. For example, Lyft may pay a

                    4   driver        for each WAV ride completed, or     per hour that the driver is logged into the

                    5   platform. Id. These incentives often exceed the passenger fare. Gerundio Decl. ¶ 4(c).

                    6            The “Organic Driver” model is the least expensive of the three models used by Lyft to

                    7   create a supply of WAVs on the platform. However, in Lyft’s experience, the “Organic Driver”

                    8   model does not work in every city, but works only in those cities or regions where there is a

                    9   sufficient number of drivers who either (a) have access to WAV taxis (Chicago), or (b) can rent

                 10     WAVs independently of Lyft (New York). Gerundio Decl. ¶ 4(c).

                 11              In markets where Lyft has tried this model, even with large bonuses, it has struggled on

                 12     multiple occasions to find drivers who have a WAV and want to drive it on the Lyft platform.

                 13     Gerundio Decl. ¶ 7. Most recently, Lyft contacted over            drivers in Philadelphia and

                 14     Delaware with offers of referral and sign-on bonuses for drivers with qualifying WAVs. The

                 15     outreach resulted in               responses and approximately        referrals, but when Lyft

                 16     followed up, it turned out that none of them actually owned a WAV. Id.

                 17              D.      In Response To SB 1376, Lyft Launched The SF WAV Pilot.
                 18              In July 2019, Lyft launched a WAV pilot program in San Francisco (“SF WAV Pilot”).

                 19     The launch followed the passage of SB 1376, the “TNC Access for All Act,” which authorized

                 20     the California Public Utilities Commission (“CPUC”) to establish “a program relating to

                 21     accessibility for persons with disabilities” as part of its regulation of TNCs. Cal. Pub. Util. C.

                 22     § 5440.5. Acting under this authority, the CPUC imposed a $0.10 per ride surcharge on all TNC

                 23     rides. Stip. ¶¶ 49, 54(a) (CPUC Decision on Track 1 Issues) at 2. The TNC Access for All Act

                 24     does not require TNCs to offer WAV service. Instead, a TNC may comply with the law by

                 25     remitting the collected $0.10 per ride surcharge into an “Access Fund”. Cal. Pub. Util. C. §

                 26     5440.5(a)(1)(B)(ii); Stip. ¶ 54(b) (CPUC Decision on Track 2 Issues (“Track 2”)) at 3. If a TNC

                 27     chooses to offer WAV service, it may apply to recoup its costs from the Access Fund, but only if

                 28     it can demonstrate that it has met certain service levels set by the CPUC. Track 2 at 18-21.
F OLGER L EVIN   LLP                                                                  DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                         -10-                          FOR SUMMARY JUDGMENT
                                                                                                      CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 17 of 31



                    1          Lyft uses the “Partner” model for the SF WAV Pilot, by contracting with First Transit.

                    2   Stip. ¶ 23. Under the contract, First Transit agreed to provide up to five WAVs fully-dedicated to

                    3   giving WAV rides in San Francisco from 7 am to midnight, seven days a week, for an hourly fee

                    4   of          per vehicle. Stip. ¶¶ 23, 28. The per-vehicle annual cost to Lyft exceeds             .

                    5   Gerundio Decl. ¶ 15. Like all “Partner” model arrangements, First Transit employs the drivers

                    6   who drive the WAVs, and is responsible for training the WAV drivers in the proper use of the

                    7   equipment and in providing assistance to riders. Stip. ¶ 24.

                    8          In February 2020, before the COVID-19 pandemic, Lyft provided               WAV rides

                    9   originating in San Francisco (approximately        rides per day) and paid First Transit

                 10     (approximately           per day), which translates to a subsidy by Lyft of approximately             per

                 11     ride. Stip. ¶ 26. WAV rides comprised just                 Lyft rides given in San Francisco in

                 12     February 2020. Stip. ¶ 27; Gerundio Decl. ¶ 16.

                 13            Due to the COVID-19 pandemic and resulting decrease in demand, Lyft reduced the

                 14     number of First Transit vehicles but maintained the same service hours. Stip. ¶ 29; Gerundio

                 15     Decl. ¶ 17. As of July 2020, Lyft’s WAV pilot program consisted of two dedicated WAVs, with

                 16     service available during the same hours of 7 am to midnight, seven days a week. 4 Stip. ¶ 29.

                 17                                             III.   ARGUMENT
                 18            A.       The Court Should Grant Lyft’s Motion For Summary Judgment Because
                                        Plaintiffs Cannot Establish A Prima Facie Case Of Discrimination Under The
                 19                     ADA.
                 20            Plaintiffs have made one thing clear: they want Lyft to provide WAV service that is

                 21     “equivalent” to non-WAV service. The problem for Plaintiffs is that they cannot articulate a

                 22     viable theory of discrimination to support the outcome they seek.

                 23            As Plaintiffs concede, the ADA does not require Lyft to purchase WAVs. Compl. [Dkt. 1]

                 24     ¶ 6; 42 U.S.C. § 12184(b)(3). But the ADA goes even further: it also does not require Lyft to

                 25

                 26
                               4
                                 Due to the pandemic, Lyft also paused its plan to launch a 65-vehicle “Rental” pilot in
                        the Bay Area Counties, in which it had planned to invest heavily –       per vehicle per month, as
                 27     well as additional driver incentives – to have Hertz rent WAVs to independent drivers. Gerundio
                        Decl. ¶ 19. Lyft does not know how many drivers would have signed up to rent WAVs through
                 28     the program, or how much Lyft would have had to pay in driver incentives. Id. ¶ 20.
F OLGER L EVIN   LLP                                                                   DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                         -11-                           FOR SUMMARY JUDGMENT
                                                                                                       CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 18 of 31



                    1   lease WAVs or to eliminate “transportation barriers” that can only be remedied by retrofitting

                    2   vehicles with a ramp or lift so that they can be used by individuals who rely on wheelchairs. 42

                    3   U.S.C. §§ 12182(b)(2)(A)(iv), 12184(b)(3).

                    4          Based on the plain language of the ADA, the only way Plaintiffs can establish a claim of

                    5   discrimination is by identifying an allegedly discriminatory policy, practice, or procedure that

                    6   Lyft can “reasonably modify” to ensure WAV service on its platform. The required elements of

                    7   Plaintiffs’ claim include: (1) Lyft employed a discriminatory policy or practice; and (2) Lyft

                    8   discriminated against Plaintiffs based on their disability by (a) failing to make a requested

                    9   reasonable modification that was (b) necessary to accommodate plaintiffs’ disability. See Order

                 10     Denying Class Certification (citing PGA Tour, Inc. v. Martin, 532 U.S. 661, 674, 683 n.38

                 11     (2001)); Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1085 (9th Cir. 2004). Not only are

                 12     Plaintiffs unable to identify an allegedly discriminatory policy, practice, or procedure, but they

                 13     have not identified any “reasonable modification” that would cause a supply of WAVs to appear

                 14     on the Lyft platform.

                 15                    1.       In Enacting The ADA, Congress Explicitly Exempted Private Entities
                                                Who Provide Demand Responsive Transportation Services From
                 16                             Having To Acquire, Lease, Or Retrofit WAVs.
                 17            As a preliminary matter, it is helpful to state what the law does not require: even if, for

                 18     purposes of this motion, Lyft is considered subject to Title III of the ADA, the law does not

                 19     require Lyft to purchase, lease, or retrofit WAVs. 5

                 20            Congress was explicit in Title III that when private entities “purchase or lease” vehicles,

                 21            5
                                 Title III of the ADA applies to private entities that are engaged in “specified public
                 22     transportation services” or that own or operate a place of public accommodation. Sections 12184-
                        12186 of Title III apply to private entities engaged in “specified public transportation,” and
                 23     Sections 12182-12183 apply to private entities who own or operate places of public
                        accommodation. As a matter of law, Lyft is not a public accommodation, since the ADA’s
                 24     definition of “public accommodation” is limited to “actual, physical places” under binding Ninth
                        Circuit precedent. Weyer v. Twentieth Century Fox Film Corp., 198 F.3d 1104, 1114 (9th Cir.
                 25     2000); see also Namisnak v. Uber Techs., No. 17-CV-060124-RS, 2018 U.S. Dist. LEXIS
                        221054, at *10 (N.D. Cal. Oct. 3, 2018) (finding that Uber’s platform is not a place of public
                 26     accommodation under the ADA). Lyft reserves the right to dispute that its technology platform
                        (which merely facilitates connections between riders and drivers) fits the statutory definition of
                 27     “specified public transportation” under ADA Title III. 42 U.S.C. § 12181(10). However, Lyft is
                        not seeking summary judgment on this issue, and it is not necessary for the Court to decide this
                 28     issue for purposes of ruling on this Motion.
F OLGER L EVIN   LLP                                                                 DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                        -12-                          FOR SUMMARY JUDGMENT
                                                                                                     CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 19 of 31



                    1   they need not acquire WAVs except in limited circumstances. See 42 U.S.C. § 12184(b)(3)-(7).

                    2   Notably, the “purchase or lease” of a new automobile (e.g., passenger sedans) or a van with

                    3   seating capacity of less than 8 passengers for use in a “demand responsive” system (e.g., a taxi

                    4   service) does not trigger the duty to purchase a WAV. 42 U.S.C. § 12184(b)(3). Congress

                    5   likewise exempted private entities from having to retrofit vehicles into WAVs, by defining

                    6   discrimination to include “a failure to remove . . . transportation barriers in existing vehicles . . .

                    7   (not including barriers that can only be removed through the retrofitting of vehicles . . . by the

                    8   installation of a hydraulic or other lift), where such removal is readily achievable.” 42 U.S.C. §

                    9   12182(b)(2)(A)(iv) (emphasis added). The statute is clear: the fact Lyft does not provide WAVs

                 10     on its platform in any given market is not discrimination. 6

                 11             Regulators and courts agree. The Department of Transportation (“DOT”), which Congress

                 12     entrusted to issue regulations to carry out the goals of the ADA (see 42 U.S.C. § 12186(a)(1)),

                 13     summarized Congress’s intent as follows: “Under the ADA, no private entity is required to

                 14     purchase an accessible automobile.” 49 C.F.R. Pt. 37, App’x D (emphasis added). As noted by

                 15     the Tenth Circuit, “a taxi fleet consisting entirely of non-accessible vehicles would be in accord

                 16     with the ADA.” Toomer v. City Cab, 443 F.3d 1191, 1195 (10th Cir. 2006); accord Noel v. New

                 17     York City Taxi and Limousine Comm’n, 687 F.3d 63, 74 (2d Cir. 2012) (the Title III exemption

                 18     providing that taxi providers need not purchase or lease WAVs “compels the conclusion that the

                 19     ADA, as a whole, does not require the New York City taxi industry to provide accessible taxis”).

                 20                     2.      Plaintiffs’ Discrimination Claim Fails Because They Cannot Identify A
                                                Discriminatory Policy, Practice, Or Procedure Which, If Modified,
                 21                             Would Result In WAV Service On Lyft’s Platform.
                 22             Plaintiffs have the burden to identify the policy, practice, or procedure which, if

                 23             6
                                  While Plaintiffs cursorily allege that Lyft has failed to remove transportation barriers,
                 24     see Comp. ¶ 96, the main basis for this claim identified by Plaintiffs is Lyft’s failure “to provide
                        WAV service equivalent to Lyft’s non-WAV service.” Pls. Supp. Resp. Rog. [Exs. 9-14] No. 5.
                 25     Because Lyft is not required to purchase, lease, or retrofit WAVs as discussed above, this is not a
                        cognizable theory. In addition, Plaintiffs claimed in discovery that the Lyft App setting which
                 26     “requires WAV users to take the additional step of placing the Lyft App into ‘Wheelchair Access
                        Mode’” constitutes a separate “transportation barrier.” Id. But the App setting is irrelevant unless
                 27     Plaintiffs can first establish a right to WAV service. Moreover, as they admit, none of the
                        Plaintiffs have downloaded the Lyft App. See Compl. ¶¶ 10-13. Not having downloaded the App,
                 28     Plaintiffs cannot complain about the App’s design.
F OLGER L EVIN   LLP                                                                   DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                          -13-                          FOR SUMMARY JUDGMENT
                                                                                                       CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 20 of 31



                    1   reasonably modified, would end the alleged discrimination. Fortyune, 364 F.3d at 1085. Lyft’s

                    2   Motion should be granted for the simple reason that Plaintiffs have failed to identify any allegedly

                    3   discriminatory policy, practice, or procedure that resulted in the alleged insufficiency of WAV

                    4   service on Lyft’s platform. Id.

                    5          More than one year after filing this lawsuit, when asked by Lyft to “[i]dentify any policy,

                    6   practice, or procedure” that Plaintiffs contend resulted in the alleged failure to provide “full and

                    7   equal” WAV service, Plaintiffs responded:

                    8                  Lyft has used a combination of advertising, driver and passenger
                                       incentives, driver and vehicle requirements, agreements with rental
                    9                  car companies, and other tools to ensure that sufficient drivers are
                                       available to passengers on the Lyft platform. Lyft has failed to
                 10                    make reasonable modifications to these policies and practices to
                                       ensure that Lyft offers equal access to its services for passengers
                 11                    who use WAV vehicles. For example:
                 12                    Lyft could use marketing and driver incentives to recruit
                                       independent contractor drivers to provide WAV service, as it has
                 13                    done throughout the country to recruit independent contractor
                                       drivers to provide non-WAV service.
                 14
                                       Lyft could similarly utilize its extensive market power and
                 15                    resources to provide lease or rental options to WAV drivers, as it
                                       has also previously done to build and maintain its roster of non-
                 16                    WAV independent contractor drivers.
                 17                    Lyft could expand contracts with existing third- party providers of
                                       WAV services, as it and its competitors have done in New York
                 18                    City and other markets.
                 19                    Lyft also could use a combination of marketing and rider incentives
                                       to ensure that there is sufficient consumer awareness of Lyft’s
                 20                    services and demand for those services, and could use ongoing
                                       promotions to retain riders, as it has done to attract and retain non-
                 21                    WAV riders.
                 22                    Lyft could utilize one or a combination of such options, all of which
                                       it has successfully utilized to build its non-WAV service around the
                 23                    country or to provide WAV service outside of the Bay Area, to
                                       ensure it is able to provide comparable access to its on-demand
                 24                    transportation service to persons with disabilities who need access
                                       to WAVs in the Bay Area.
                 25

                 26     Pls. Supp. Resp. Rog. [Exs. 9-14] No. 1 (paragraph breaks added for emphasis). This is not

                 27     sufficient. Plaintiffs have only identified a range of affirmative steps Lyft could take to expand its

                 28     business operations, rather than identify any policy, practice, or procedure that they claim is
F OLGER L EVIN   LLP                                                                  DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                         -14-                          FOR SUMMARY JUDGMENT
                                                                                                      CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 21 of 31



                    1   causing the alleged discrimination. PGA Tour, 532 U.S. at 683 n.38; Fortyune, 364 F.3d at 1085.

                    2          In addition, Lyft’s Motion should be granted based on Plaintiffs’ refusal to identify any

                    3   modification to a policy or practice that Lyft should be required to make. Asked to identify such

                    4   modifications, Plaintiffs stated: “Lyft could make any number of potential reasonable

                    5   modifications to its policies and practices to ensure full and equal access to its services for people

                    6   who use WAV vehicles. Plaintiffs do not seek that Lyft be required to make any specific

                    7   modification, but Plaintiffs have provided numerous examples of potential modifications and

                    8   potential combinations of modifications Lyft could make.” Pls. Supp. Resp. Rog. [Exs. 9-14]

                    9   No. 2 (emphasis added).

                 10            At the summary judgment stage, Plaintiffs’ refusal to identify the reasonable modification

                 11     is dispositive. Wong v. Regents of the Univ. Of Cal., 192 F.3d 807, 816 (9th Cir. 1999) (plaintiff

                 12     bears the burden of producing evidence of a reasonable modification); Galvez v. Auto. Club of S.

                 13     Cal., No. SA CV 16-0887-DOC (KESx), 2017 U.S. Dist. LEXIS 214650, at *17 (C.D. Cal. May

                 14     5, 2017) (while the plaintiff “has shown that he may have requested a policy change from

                 15     Defendant . . . it is unclear what modification Plaintiff is actually requesting. At [the summary

                 16     judgment stage] in the proceedings, this is fatal to Plaintiff's ADA claim.”). Therefore, the Court

                 17     should grant Lyft’s Motion.

                 18                    3.      Each Purported “Modification” Proposed By Plaintiffs Fails.
                 19            Even if the Court were to consider the expansions to Lyft’s business operations proposed

                 20     by Plaintiffs as “modifications,” the outcome of this Motion does not change. From what Lyft can

                 21     glean, Plaintiffs have proposed the general contours of three purported “modifications” to Lyft’s

                 22     business operations. The first is based on Lyft’s standard consumer ridesharing platform model:

                 23     Plaintiffs contend Lyft could use driver and rider incentives and advertisements to stimulate

                 24     supply and demand to make the platform function with WAVs as it does with non-WAVs. The

                 25     second and third purported “modifications” are the “Partner” and “Rental” models employed by

                 26     Lyft in markets with regulatory requirements to artificially create a supply of WAVs on the

                 27     platform. Pls. Supp. Resp. Rog. [Exs. 9-14] No. 1. All three alleged “modifications” are fatally

                 28     flawed as shown below.
F OLGER L EVIN   LLP                                                                  DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                         -15-                          FOR SUMMARY JUDGMENT
                                                                                                      CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 22 of 31



                    1                                     a. Plaintiffs’ First Purported Modification – That Lyft
                                                             Adopt Incentives And Advertisements To Replicate Its
                    2                                        Ridesharing Platform – Fails Because There Is No
                                                             Evidence Of What Those Incentives And Advertisements
                    3                                        Could Be Or That They Would Be Effective.

                    4          Plaintiffs’ first “modification” is that Lyft can use incentives and advertisements, as it

                    5   does for its platform generally, to attract both WAV drivers and riders. This assertion does not

                    6   come close to meeting Plaintiffs burden of proof for at least two reasons: first, Plaintiffs offer no

                    7   specifics as to the nature of any modification they propose, and second, they offer no evidence

                    8   that such modification would resolve the alleged harm, which is the lack of WAV service on the

                    9   Lyft platform. Without these specifics, neither Lyft nor this Court can evaluate whether the

                 10     proposed modifications are reasonable or necessary to achieve the outcome Plaintiffs seek. Moore

                 11     v. City of Berkeley, No. 14-cv-00669-CRB, 2018 U.S. Dist. LEXIS 48611, at *18 (N.D. Cal. Mar.

                 12     23, 2018); see also Crowder v. Kitagawa, 81 F.3d 1480, 1488-86 (9th Cir. 1996).

                 13            As described in Part II.A above, Lyft’s ridesharing platform is based on the existence of

                 14     an adequate supply and demand, and a threshold population density is critical for this platform to

                 15     function. For WAVs, there is no evidence that a sufficient density in population exists. To the

                 16     contrary, the only evidence is that less than one percent of the overall population relies on WAVs

                 17     – far below what would be necessary for the platform to function with service levels similar to

                 18     non-WAVs. See Rysman Report [Ex. 22] at 22-29. Plaintiffs have no evidence, such as expert

                 19     testimony, demonstrating that there exists some previously untapped density of supply and

                 20     demand to support a ridesharing platform for WAVs, or that money spent on incentives and

                 21     advertisements could somehow overcome the platform’s reliance on population density.

                 22            Just as they offer no evidence of a sufficient supply or demand for WAVs, Plaintiffs offer

                 23     no specific proposal for changing Lyft’s incentives or advertisements to create an “equivalent”

                 24     WAV service (or any WAV service at all). Plaintiffs have no idea what modifications – such as

                 25     incentives or advertisements – will ensure that a sufficient number of drivers with personally-

                 26     owned WAVs will drive on the Lyft platform. Pls. Resp. Rog. [Exs. 15-20] Nos. 9-10. Asked

                 27     whether an organic supply of WAV drivers exists in the Bay Area Counties, Plaintiffs responded

                 28     that they “cannot reasonably predict the number of drivers with personally-owned WAVs who,
F OLGER L EVIN   LLP                                                                  DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                         -16-                          FOR SUMMARY JUDGMENT
                                                                                                      CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 23 of 31



                    1   given unspecified conditions, might be willing to provide WAV service for Lyft.” Id. No. 9.

                    2   When asked what amount of bonus will compensate a WAV driver for the increased cost of

                    3   acquiring and maintaining a WAV, Plaintiffs did not know, and refused to set any limit on the

                    4   amount of money Lyft should be compelled to spend on a “reasonable” modification. Id. No. 7.

                    5          Lacking any affirmative evidence, Plaintiffs instead seek to shift the burden of proof onto

                    6   Lyft to prove a negative by, for example, insisting that Lyft should have attempted to recruit

                    7   WAV drivers by incentivizing them. But the law is clear that the burden rests with Plaintiffs, not

                    8   with Lyft. At the summary judgment stage, it is Plaintiffs who must point to evidence that the

                    9   lack of WAV service on Lyft’s platform resulted from Lyft’s failure to make a reasonable

                 10     modification. Moore, 2018 U.S. Dist. LEXIS 48611, at *18; see also Crowder, 81 F.3d at 1485-

                 11     86. It is not Lyft’s burden to prove that no amount of incentives or advertisements will lead to

                 12     WAVs on its platform. See Dalberg v. Avis Rent a Car Sys., Inc., 92 F. Supp. 2d 1091, 1108 (D.

                 13     Colo. 2000) (“if the court were to accept Dahlberg’s argument, the effect would be to foist onto

                 14     Avis the burden of proving that there are no reasonable modifications which could be made to its

                 15     reservations system thereby short circuiting the burden-shifting analysis for reasonable

                 16     modifications cases.”). Plaintiffs’ interrogatory responses make clear Plaintiffs have no idea how

                 17     Lyft should “reasonably modify” its incentives or advertisements to create a WAV market on its

                 18     platform. But in this ADA case, Plaintiffs “must point to evidence that [they have] indeed

                 19     proposed a necessary and reasonable policy modification.” Galvez, 2017 U.S. Dist. LEXIS

                 20     214650, at *17. Therefore, Lyft’s alleged failure to adopt unspecified incentives or advertising

                 21     campaigns cannot constitute discrimination as a matter of law.

                 22                                      b. Plaintiffs’ Second Purported Modification – That Lyft
                                                            Engage Expensive Third-Party Partners – Fails Because
                 23                                         Contracting For WAV Supply Is Not A Reasonable
                                                            Modification To A Policy, Practice, Or Procedure.
                 24

                 25            As a tacit concession that changes to advertising and incentives may be insufficient to

                 26     create the outcome they seek, Plaintiffs also propose that Lyft “expand contracts with existing

                 27     third-party providers of WAV services,” per the “Partner” model discussed in Part II.C above.

                 28     While Plaintiffs are correct the “Partner” model is the only method of creating a supply of WAVs
F OLGER L EVIN   LLP                                                                DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                        -17-                         FOR SUMMARY JUDGMENT
                                                                                                    CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 24 of 31



                    1   at any given time, they ignore the fact that the Partner model costs hundreds of thousands of

                    2   dollars per vehicle, per year. This is not a “reasonable modification” to a “policy, practice, or

                    3   procedure” as a matter of law or common sense.

                    4          As a preliminary matter, not only does the ADA specifically exempt private entities from

                    5   having to purchase or lease WAVs, 42 U.S.C. § 12184(b)(3), it also “does not require provision

                    6   of different goods or services.” Weyer, 198 F.3d at 1115. Here, requiring Lyft to enter into

                    7   additional third party contracts for WAV service is akin to an order requiring Lyft to expand into

                    8   a service that Lyft does not otherwise provide. 7 In the context of public accommodations, courts

                    9   have clearly held that bookstores need not stock braille books and rental car companies need not

                 10     stock WAV vehicles. Id. See also Arizona ex rel. Goddard v. Harkins Amusement Enterprises,

                 11     Inc., 603 F.3d 666, 671 (9th Cir. 2010) (“Th[e] [ADA] does not require provision of different

                 12     goods or services, just nondiscriminatory enjoyment of those that are provided.”); A.L. v. Walt

                 13     Disney Parks & Resorts US, Inc., No. 6:14-cv-1544-Orl-22GJK, 2020 U.S. Dist. LEXIS 109205,

                 14     at *49 (M.D. Fla. June 22, 2020) (“Applied to a theme park, the business is not required to create

                 15     a service or access designed exclusively for cognitively-disabled individuals, such as adding an

                 16     individual ‘disabled-only’ ride or an exclusive ‘disabled-only’ entrance line to a ride.”); Schulz v.

                 17     Bay Area Motivate, LLC, No. 19-cv-02134-MMC, 2019 U.S. Dist. LEXIS 209256, at *19 (N.D.

                 18     Cal. Dec. 3, 2019) (provider of rental bikes need not acquire accessible bicycles); Castelan v.

                 19     Universal Studios Inc., No. CV 12-05481 BRO (AGRx), 2014 U.S. Dist. LEXIS 9092, at *18

                 20     (C.D. Cal. Jan. 10, 2014) (no duty under ADA to design specialized ride). Nothing in Sections

                 21     12184-12186 of Title III evidences Congress’s intent to treat entities that are engaged in

                 22     “specified public transportation” differently. To the contrary, Congress was clear that private

                 23

                 24
                               7
                                  Plaintiffs rely on the ADA’s requirement to reasonably modify policies, practices, or
                        procedures (42 U.S.C. § 12184(b)(2)(a)) to override Congress’s clear mandate that private entities
                 25     need not purchase or lease WAVs (id. § 12184(b)(3)) or remove those “transportation barriers”
                        that can only be removed by retrofitting vehicles (42 U.S.C. § 12182(b)(2)(A)(iv)). “It is a well-
                 26     settled canon of statutory interpretation that specific provisions prevail over general provisions.”
                        Nat’l Labor Relations Bd. v. A-Plus Roofing, Inc., 39 F.3d 1410, 1415 (9th Cir. 1994); see also
                 27     Mark v. Valley Ins. Co., 275 F. Supp. 2d 1307, 1315 (D. Or. 2003). The Court should reject
                        Plaintiffs’ invitation to construe the “reasonable modification” requirement to override the
                 28     exemption Congress explicitly provided in the law to private entities.
F OLGER L EVIN   LLP                                                                  DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                         -18-                          FOR SUMMARY JUDGMENT
                                                                                                      CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 25 of 31



                    1   entities need not purchase or lease WAVs. 42 U.S.C. § 12184(b)(3).

                    2          Moreover, requiring Lyft to expand the Partner model is not “reasonable.” As the Ninth

                    3   Circuit has held, a “reasonable” modification is one that imposes moderate changes to specific,

                    4   identifiable, policies. See Baughman v. Walt Disney World Co., 685 F.3d 1131, 1134-35 (9th Cir.

                    5   2012) (modification to policy permitting motorized wheelchairs or scooters in park); Lentini v.

                    6   Cal. Ctr. for the Arts, 370 F.3d 837, 845 (9th Cir. 2004) (modification of policy of excluding

                    7   service animals that make noise during a performance); Fortyune, 364 F.3d at 1087 (modification

                    8   to a theater’s policy on companion seating). See also Final Rule, Transportation for Individuals

                    9   with Disabilities; Reasonable Modification of Policies and Practices, 80 Fed. Reg. 13253, 13262

                 10     (March 13, 2015); 49 C.F.R. § 37.5 ( a passenger’s request for special equipment or personal

                 11     assistance can be denied where it is not otherwise required).

                 12            Here, because there is no organic supply of drivers with WAVs on its platform, Lyft must

                 13     contract with third-party “Partners” to create a WAV supply. See Stip. ¶ 17; Gerundio Decl. ¶ 9.

                 14     It is undisputed that each First Transit vehicle costs          per year. Stip. ¶¶ 23, 29. While

                 15     Plaintiffs offer no evidence as to how many such vehicles would be needed to cover the entire

                 16     1,500 square mile area of the Bay Area Counties, Plaintiffs have asserted that five vehicles are

                 17     not enough for San Francisco, an area of just 47 square miles. At five vehicles, the cost is

                 18     million each year; at ten vehicles, the cost would be      million each year; and at twenty

                 19     vehicles, the cost would be       million each year, just for these three Bay Area Counties.

                 20     Imposing an ongoing, long-term obligation on Lyft of spending unknown millions of dollars per

                 21     year, 8 without any potential for profit but at a substantial loss, is not “reasonable” under the ADA.

                 22     See Fortyune, 364 F.3d at 1083 (reasonable modifications may not impose undue financial or

                 23     administrative burdens); Galvez, 2017 U.S. Dist. LEXIS 214650, at *16 (a modification is not

                 24     reasonable if it “imposes ‘undue financial and administrative burdens’”); A.L., 2020 U.S. Dist.

                 25

                 26
                               8
                                 If this Court determines Lyft must provide WAV service in the 1,500 square miles of the
                        Bay Area Counties as a “reasonable modification,” whatever the ultimate cost of such a program
                 27     will not be limited to those regions. Lyft’s ridesharing platform is available throughout the United
                        States. Following Plaintiffs’ logic, Lyft would have to spend countless hundreds of millions to
                 28     provide WAV service nationwide.
F OLGER L EVIN   LLP                                                                 DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                         -19-                         FOR SUMMARY JUDGMENT
                                                                                                     CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 26 of 31



                    1   LEXIS 109205 at *76-77 (allowing ten readmission passes for disabled theme park guests giving

                    2   them nearly unlimited access for rides would have led to fraud and abuse, leading to other guests’

                    3   dissatisfaction and undermining the park’s revenue base).

                    4          Finally, the fact Lyft uses the Partner model to offer Access mode in certain markets does

                    5   not make the Partner model “reasonable” under the ADA. Lyft is compelled to comply with local

                    6   regulations, and the fact it undertakes compliance does not change the elements of the ADA.

                    7   Moreover, that Lyft may voluntarily undertake a WAV pilot program in San Francisco in

                    8   response to the TNC Access for All Act is likewise not evidence that the Partner model is

                    9   “reasonable.” If that were the law, no company would ever experiment or innovate to see if they

                 10     can improve services for individuals with disabilities. See O’Byrne v. Reed, No. CV 09-08406

                 11     DMG (DTBx), 2010 U.S. Dist. LEXIS 153617, at *16 (C.D. Cal. Feb. 5, 2010) (requiring entities

                 12     to continue voluntary programs that go beyond a statutory duty would create a “perverse

                 13     incentive” to discourage such activities). Indeed, the TNC Act itself provides that “Nothing in this

                 14     section shall be construed to expand …any obligations…of a transportation network company

                 15     under existing state or federal disability access laws.” Cal. Pub. Util. C. § 5440.5(d).

                 16            The reasonableness of the Partner model must be judged under the ADA. Under the plain

                 17     language of the ADA and cases interpreting it, the Partner model is not a reasonable modification.

                 18                                       c. Plaintiffs’ Third Purported Modification – That Lyft
                                                             Develop A Complex Rental Program To Arrange For A
                 19                                          Supply Of WAVs – Also Fails Based On Its Enormous
                                                             Cost And The Lack Of Any Evidence It Will Work.
                 20

                 21            Finally, Plaintiffs propose that Lyft implement, in effect, its “Rental” model, by arranging

                 22     for a supply of WAVs to rent, and by providing sufficient subsidies to encourage independent

                 23     drivers to rent and use these vehicles to provide WAV rides on Lyft’s platform. This proposal

                 24     fails for numerous reasons.

                 25            First, Plaintiffs are, in essence, asking Lyft to acquire WAVs through its partnerships with

                 26     rental car companies. But Lyft is not required to acquire WAV vehicles or retrofit existing

                 27     vehicles under the ADA. 49 C.F.R. Pt. 37, App’x D; 42 U.S.C. § 12182(b)(2)(A)(iv).

                 28            Second, requiring Lyft to adopt the Rental model is akin to requiring Lyft to adopt a new
F OLGER L EVIN   LLP                                                                  DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                         -20-                          FOR SUMMARY JUDGMENT
                                                                                                      CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 27 of 31



                    1   business operation. Implementing the Rental model is not a modification to a “policy, practice, or

                    2   procedure.” Cf. Baughman, 685 F.3d at 1134 (modification to policy on permitting motorized

                    3   wheelchairs); Lentini, 370 F.3d at 845 (modification of policy of excluding noisy service

                    4   animals).

                    5           Third, the Rental model is not “reasonable.” Fortyune, 364 F.3d at 1083 (reasonable

                    6   modifications may not impose undue financial or administrative burdens). Prior to the COVID-19

                    7   pandemic, Lyft had planned to launch a WAV rental pilot program in the Bay Area Counties. 9

                    8   The program involved making up to 65 WAVs available to drivers for rent through Hertz.

                    9   Gerundio Decl. ¶ 19. To make this work, Lyft planned to subsidize the acquisition cost of the

                 10     WAVs by           per vehicle per month. Annualized, for all 65 vehicles, this would have resulted

                 11     in the cost of           – not including additional driver incentives and rental subsidies.

                 12             Fourth, Plaintiffs offer no specifics as to what the scope of the Rental program should be.

                 13     How many vehicles would be required to meet Plaintiffs’ demands throughout the three Bay Area

                 14     Counties? How much should Lyft pay in driver incentives? Once more, Plaintiffs do not offer any

                 15     specifics, but simply ask the Court to order a blank check. This does not meet Plaintiffs’ burden.

                 16     Fortyune, 364 F.3d at 1082; see also Galvez, 2017 U.S. Dist. LEXIS 214650, at *19 (“in the

                 17     absence of a specific proposal . . . Plaintiff has failed to meet his burden to identify a reasonable

                 18     modification.”)

                 19             Fifth, there is no evidence that a Rental program is “necessary” to eliminate the alleged

                 20     discrimination. While Lyft uses the Rental model in New York City, it does so in combination

                 21     with the Partner and Organic Driver models. Stip. ¶ 20. This is because, even though Lyft

                 22     facilitates WAV rentals, it has no control over when or where the drivers drive their rented

                 23     WAVs. Moreover, there is no guarantee – and certainly no evidence – that if Lyft were to

                 24     implement a Rental program, Lyft will be able to recruit and maintain sufficient numbers of

                 25     drivers in the Bay Area Counties. Gerundio Decl. ¶ 20.

                 26             At the summary judgment stage, Plaintiffs must come forward with “specific facts

                 27
                                Lyft did not launch the WAV rental pilot as planned due to a number of factors,
                                9

                 28     including the economic downturn resulting from the COVID-19 pandemic. Gerundio Decl. ¶ 19.
F OLGER L EVIN   LLP                                                                  DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                         -21-                          FOR SUMMARY JUDGMENT
                                                                                                      CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 28 of 31



                    1   showing that there is a genuine issue for trial.” Musick v. Burke, 913 F.2d 1390, 1394 (9th Cir.

                    2   1990). With their proposed “modifications,” taken separately or together, Plaintiffs have failed to

                    3   meet their burden. This court should grant Lyft’s Motion for Summary Judgment.

                    4          B.      To Provide WAV Service, Lyft Must Fundamentally Alter Its Business.
                    5          Plaintiffs’ demand is that, regardless of cost, Lyft should figure out and implement

                    6   whatever changes are needed so that they can order WAVs on-demand, 24 hours a day, 7 days a

                    7   week, with arrival times of mere minutes. As shown above, Plaintiffs have not identified any

                    8   specific reasonable modification that would make such service possible. But even assuming

                    9   Plaintiffs have met their prima facie burden, the evidence makes clear that the outcome Plaintiffs

                 10     demand requires a fundamental alteration to Lyft’s business. PGA Tour, 532 U.S. at 682.

                 11            Plaintiffs want Lyft to subsidize an entirely new and specialized service for individuals

                 12     who use fixed-frame wheelchairs for mobility. The undisputed evidence is that the only reliable

                 13     way Lyft has found to provide the service Plaintiffs want is the Partner model: contracting for a

                 14     fixed supply of WAVs and drivers on the platform, for an hourly rate paid by Lyft. Gerundio

                 15     Decl. ¶¶ 9-10. This is because independent contractor drivers on Lyft’s platform set their own

                 16     hours and decide where they will drive. Stip. ¶¶ 4, 9. Especially with very small numbers of

                 17     drivers, there is no guarantee a driver will be available at a given time, in a given place. Stip. ¶ 5.

                 18            In addition to being exorbitantly and unreasonably expensive, the Partner model is wholly

                 19     inconsistent with Lyft’s ridesharing platform. The Lyft platform is a two-sided marketplace of

                 20     riders who need rides and drivers who use their own vehicles and set their own hours. Plaintiffs

                 21     want Lyft to remove half of that equation, thereby creating a one-sided marketplace in which Lyft

                 22     guarantees a contracted supply of WAVs to serve a small population of WAV users. But this is

                 23     not how a supply-and-demand platform works. See Rysman Report [Ex. 22] at 4.

                 24            The change sought by Plaintiffs cuts to the core of the “fundamental character” of Lyft’s

                 25     ridesharing platform. PGA Tour, 532 U.S. at 682; see also Fortyune, 364 F.3d at 1084 (noting a

                 26     proposed change would have a “negligible effect if any on the nature of the service provided by

                 27     the Theater: screening films.”). It turns on its head not only Lyft’s two-sided model, but also its

                 28     potential for revenue, by demanding that Lyft spend millions every year to provide WAVs. These
F OLGER L EVIN   LLP                                                                   DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                         -22-                           FOR SUMMARY JUDGMENT
                                                                                                       CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 29 of 31



                    1   changes are far more extreme than those that other courts have deemed to be fundamental

                    2   alterations. A.L., 2020 U.S. Dist. LEXIS 109205, at *49 (granting Disneyland guests with

                    3   disabilities additional fast passes was a fundamental alteration to the theme park because it would

                    4   increase the ride wait times of other guests and “fundamentally alter” Disney’s business model by

                    5   undermining its revenue base); Galvan v. Walt Disney Parks and Resorts, 425 F.Supp.3d 1234,

                    6   1242 (C.D. Cal. Nov. 27, 2019) (same); Ass’n for Disabled Ams., Inc. v. Concorde Gaming

                    7   Corp., 158 F. Supp. 2d 1353, 1366 (S.D. Fla. 2001) (concerning the game of craps, allowing

                    8   players in wheelchairs to roll dice from a different location or lowering the table fundamentally

                    9   altered the nature of the game).

                 10            Summary judgment should be granted on the independent ground that the outcome sought

                 11     by Plaintiffs can only be achieved by a fundamental alteration to Lyft’s ridesharing platform.

                 12            C.      Plaintiffs’ Inability To Identify A Reasonable Modification To A Policy,
                                       Practice, Or Procedure Also Dooms Their Ability To Establish Standing.
                 13

                 14            By failing to identify a coherent policy, practice or procedure which could be modified to

                 15     end the alleged discrimination, Plaintiffs have also failed to establish standing.

                 16            To establish standing, Plaintiffs must show an imminent injury traceable to each policy or

                 17     practice that they seek to modify or enjoin. Friends of the Earth, Inc. v. Laidlaw Environmental

                 18     Services, Inc., 528 U.S. 167, 185 (2000); see also Lewis v. Casey, 518 U.S. 343, 358 n.6 (1996)

                 19     (“standing is not dispensed in gross” and is limited to the injury shown). Plaintiffs must also

                 20     demonstrate that the injury will likely be redressed by a favorable decision. Lujan v. Defs. of

                 21     Wildlife, 504 U.S. 555, 561 (1992). Each element of standing “must be supported in the same way

                 22     as any other matter on which the plaintiff bears the burden of proof, i.e., with the manner and

                 23     degree of evidence required at the successive stages of the litigation.” Id. Plaintiffs cannot

                 24     establish that Lyft has caused harm, or that their alleged injury is redressable under the ADA.

                 25                    1.      Because Plaintiffs Cannot Identify Any Specific Policy Or Practice
                                               That Is Discriminatory, Plaintiffs Have Not Shown Any Injury
                 26                            Traceable to Lyft’s Conduct.
                 27            As discussed in Part III.A.2 above, Plaintiffs have failed to identify any specific “policy or

                 28     practice” which, if modified, would eliminate the allegedly discriminatory condition. See
F OLGER L EVIN   LLP                                                                  DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                         -23-                          FOR SUMMARY JUDGMENT
                                                                                                      CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 30 of 31



                    1   Chapman v. Pier 1 Imps. (U.S), 631 F. 3d 939, 947 (9th Cir. 2011) (the “standing analysis must

                    2   focus on the nature and source of [the plaintiff’s] claim – discrimination as defined by the ADA”)

                    3   (emphasis added). While Plaintiffs broadly cite to Lyft’s driver incentives, and reference Lyft’s

                    4   third party WAV partnerships in other regions, they make no attempt to show how a modification

                    5   to any specific policy or practice would bring about the change they want, which is the provision

                    6   of “equivalent” WAV service throughout the entire 1,500 square mile area of the Bay Area

                    7   Counties. Plaintiffs thus fail to link their injuries to any particular policies or practices or allege

                    8   that they will be directly affected by these policies or practices in the future. Id.

                    9                   2.      Plaintiffs’ “Do Whatever It Takes” Approach Lays Bare The Flaw
                                                That No Injunction Is Available, Demonstrating That The Alleged
                 10                             Harm Is Not Redressable Under The ADA.
                 11             At the summary judgment stage, the proponent of jurisdiction must demonstrate that it is

                 12     “‘likely,’ as opposed to merely ‘speculative,’ that the injury will be ‘redressed by a favorable

                 13     decision.’” Lujan, 504 U.S. at 561 (quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 38,

                 14     43, 96 (1976)). To establish that the harm they allege is redressable by a favorable opinion,

                 15     Plaintiffs must show that injunctive relief is available. Chapman, 631 F.3d at 959; Ind. Coal. For

                 16     Pub. Educ.-Monroe Cty. v. McCormick, 338 F. Supp. 3d 926, 941, 943 (S.D. Ind. 2018) (noting at

                 17     summary judgment that plaintiffs lacked standing in part because they had “not shown that the

                 18     Court may order the requested relief”). Injunctions are governed by Rule 65, which provides that

                 19     every order granting an injunction must “state its terms specifically” and “describe in reasonable

                 20     detail —and not by referring to the complaint or other document — the act or acts restrained or

                 21     required.” Fed. R. Civ. P. 65(d). “The Supreme Court has explained that ‘one basic principle built

                 22     into Rule 65 is that those against whom an injunction is issued should receive fair and precisely

                 23     drawn notice of what the injunction actually prohibits.’” Union Pac. R.R. v. Mower, 219 F.3d

                 24     1069, 1077 (9th Cir. 2000) (quoting Granny Goose Foods, Inc. v. Bhd. Of Teamsters, 415 U.S.

                 25     423, 444 (1974)). “[T]he specificity provisions of Rule 65(d) are no mere technical requirements.

                 26     The Rule was designed to prevent uncertainty and confusion on the part of those faced with

                 27     injunctive orders, and to avoid the possible founding of a contempt citation on a decree too vague

                 28     to be understood.” Schmidt v. Lessard, 414 U.S. 473, 476 (1974).
F OLGER L EVIN   LLP                                                                    DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                          -24-                           FOR SUMMARY JUDGMENT
                                                                                                        CASE NO. 3:19-CV-01438-WHA
                         Case 3:19-cv-01438-WHA Document 68 Filed 09/03/20 Page 31 of 31



                    1               To order Lyft to carry out a “reasonable modification,” the Court must, at a minimum, be

                    2   able to identify the contours of such a modification. See Fortyune v. Am. Multi-Cinema, Inc., No.

                    3   CV 01-05551 NM (JWJx), 2002 U.S. Dist. LEXIS 27960, at *22 (C.D. Cal. Oct. 21, 2002)

                    4   (noting plaintiff had shown injury tied to policy regarding companion seating, “and Plaintiff’s

                    5   alleged injury would be redressed by the policy modification he seeks”). Here, the Court has no

                    6   ability to fashion injunctive relief because, among other things, Plaintiffs have not offered any

                    7   evidence as to the type or amount of incentives that would bring a sufficient number of drivers

                    8   onto the Lyft platform with their WAVs; the factors that would cause independent drivers to rent

                    9   WAVs and drive them on the Lyft platform in sufficient numbers to ensure adequate coverage

                 10     throughout the Bay Area Counties; or how many contracted third-party WAVs would be needed

                 11     to deliver “equivalent” service throughout the 1,500 square mile area at issue.

                 12                 Because Plaintiffs lack evidence to establish a causal connection or redressability, this

                 13     case must be dismissed for lack of standing.

                 14                                               IV.     CONCLUSION
                 15                 From the outset, Plaintiffs have approached this litigation with one outcome in mind: an

                 16     on-demand WAV service that is equivalent to Lyft’s standard mode of service. But Plaintiffs

                 17     must do more than identify the outcome they want, they must be able to articulate a legal theory

                 18     and come forward with evidence to support that theory. Plaintiffs can do neither.

                 19                 Because Plaintiffs cannot establish the necessary elements of their claim, Lyft respectfully

                 20     requests that the Court grant this Motion for Summary Judgment and enter judgment in its favor.

                 21     Dated: September 3, 2020                                        FOLGER LEVIN LLP
                 22                                                                     /s/ Jiyun Cameron Lee
                 23                                                                      Jiyun Cameron Lee
                                                                                       Attorneys for Defendant
                 24                                                                          LYFT, INC.
                 25

                 26
                        1077038.6
                 27

                 28
F OLGER L EVIN   LLP                                                                     DEFENDANT’S NOTICE OF MOTION AND MOTION
 ATTORNEYS AT LAW
                                                                            -25-                          FOR SUMMARY JUDGMENT
                                                                                                         CASE NO. 3:19-CV-01438-WHA
